                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

LACHELLE JONES,

                      Plaintiff,

v.                                                            Case No: 6:18-cv-65-Orl-22DCI

QUEST DIAGNOSTICS
INCORPORATED,

                      Defendant.


                                            ORDER

       This cause is before the Court on the Joint Motion to Approve FLSA Settlement and for

Dismissal of the Action with Prejudice (Doc. No. 26) filed on September 24, 2018.

       The United States Magistrate Judge has submitted a report recommending that the

Motion be GRANTED.

       After an independent de novo review of the record in this matter, and noting that a Joint

Notice of No Objection was filed (Doc. No. 30), the Court agrees entirely with the findings of

fact and conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation filed November 29, 2018 (Doc. No. 29), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      The Joint Motion to Approve FLSA Settlement and for Dismissal of the Action

with Prejudice is hereby GRANTED.

       3.      The Court finds the Agreement (Doc. No. 26-1) is a fair and reasonable settlement

of Plaintiff’s claim for unpaid overtime wages under the FLSA.

       4.      This case is DISMISSED WITH PREJUDICE.

       5.      The Clerk is directed to CLOSE the file.
       DONE and ORDERED in Orlando, Florida on December 7, 2018.




Copies furnished to:

Counsel of Record




                                        -2-
